Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Corrected NOA would reconsider IDs flied on 02/24/2022 with some corrections to the missing information of one of the reference (2nd reference) in page 24 in the IDs.

1.	In response to the Office Action dated on 12/24/2021, applicant(s) amend the application as follow:
Claims amended: 1
Claims canceled: none
Claims newly added: none
Claims pending: 1-23

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The IDs was reconsidered with examiner’s annotation to correct the missing information on page 24, 2nd reference with discussion and confirmation with the firm.  See interview Summary

Claim Objections
3.	Claim 1 was previously objected and not claim 13. The amendment has overcome the claim 1 objection. 


Allowable Subject Matter
4. 	Claims 1-12 are allowed by the amendment which has overcome the claim objection.
Claims 13-23 were previously allowed.
The reason for allowance was indicated in the Office Action dated on 12/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154